DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the Response After Final Action received on 11/03/2021. 
Claims 28, 30-40 and 42-47 were pending. Claim 37 is objected to.
Claims 28, 38-40, and 45 have been amended. Claims 35-37
have been canceled. No claims were added.
Claims 28, 30-34, 38-40 and 42-47 are herein allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The primary reason for the allowance of the claims in this case, is the inclusion of the specific limitations includes displaying a page element covered by an application window established a connection with an application server, determining and marking a cutout area for the page element while the cutout area and remaining the application window area does not overlap with each other, and performing an XOR operation on the cutout area and the remaining application window area to generate the second display area, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144